department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-139608-07 date date internal_revenue_service number release date index number ---------------------------------- -------------------------------- ------------------------------ re ---------------------------------- --------------------------------- legend x ---------------------------------- y -------------------------------------------------- z ---------------------- b ----------- c ----------- d ---- e --- f --- g --------- h --------- year ------- dear ------------------- plr-139608-07 this letter responds your request for a private_letter_ruling that for federal_income_tax purposes you will not be treated as selling to z shares of x stock that you contributed and will contribute to y that z may purchase from y facts you own b shares of x voting common_stock individually and through a grantor_trust of which you are the grantor-owner in addition members of your family own directly or indirectly another c shares of x voting common_stock together these shares equal less than d percent of the voting common_stock of x x is a holding_company that has only one class of stock and owns all of the stock of its sole subsidiary w you are one of e members of the board_of directors of x and one of f members of the board_of directors of w none of the other directors is related to you you plan to establish a donor-advised_fund fund within the meaning of sec_4966 of the internal_revenue_code the fund will be a separately identified perpetual fund within y an organization described in sec_170 your attorney and members of your family will serve as advisors to the fund the advisors may make suggestions concerning grants that y will make from the fund for charitable purposes although y must take these suggestions into account y is not bound by the advisors’ suggestions and may reject them or accept them in whole or in part in its absolute discretion you are also the trustee of z as trustee you will hold z’s assets for your spouse during her lifetime the trustee will hold z’s assets for your benefit for your lifetime if your spouse predeceases you upon the death of you and your spouse z’s assets will be distributed your children z does not own stock in x under the terms of the fund you contributed h out of g shares of x voting common_stock that you own individually to y in year and plan to contribute the remaining shares in the two subsequent years the policy of y requires that its investments be diversified thus y has indicated that it may sell shares of closely held corporations that it receives as contributions regarding the shares of x that you contribute to y under the terms of the fund y will seek the names of prospective buyers for those shares from you and other sources z may purchase a portion of the shares if y offers them for sale you represent that none of the individuals who will purchase the remaining shares are related to you you represent that your contributions of g shares of x voting common_stock to y under the terms of the fund are not subject_to any condition or legally binding obligation requiring y to sell the shares or offer them for sale the contributed shares will not be subject_to any option or right by any person to acquire them from y y has the sole discretion regarding whether or when to sell the contributed shares and to whom those plr-139608-07 shares may be sold further you will not retain any rights or interest in the contributed shares law and analysis sec_61 provides that gross_income includes all income from whatever source derived except as otherwise excluded in subtitle a under the anticipatory_assignment_of_income doctrine a mere transfer which is in form a gift of appreciated_property may be disregarded for tax purposes if its substance is an assignment of a right to income 119_tc_157 by contrast the mere anticipation or expectation of the receipt of income is insufficient to conclude that a fixed_right to income exists s c johnson son inc v commis63_tc_778 in 62_tc_684 aff’d on other grounds 523_f2d_1308 8th cir acq 1978_1_cb_2 the tax_court held that a taxpayer’s gift of stock in a closely_held_corporation to a private_foundation followed by a redemption was not to be recharacterized as a sale or redemption between the taxpayer and the corporation followed by a gift of the redemption proceeds to the foundation even though the taxpayer held voting control_over both the corporation and the foundation the tax_court based its opinion in part on the fact that the foundation was not legally obligated to redeem the stock at the time it received title to the shares in revrul_78_197 1978_1_cb_83 the internal_revenue_service announced that it will treat the proceeds of a redemption of stock under facts similar to those in palmer as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption you retain no rights or interest in the g shares that you have contributed and will contribute to the fund at the time you contribute the shares to y under the terms of the fund y will not be under any legal_obligation to sell the shares y has the sole discretion to decide whether or when to sell the contributed shares and cannot be compelled by you or any other individuals to sell them holding based on each of the representations submitted and the information described above we conclude that for federal_income_tax purposes you will not be treated as selling to z the g shares of x stock that you contributed to y in year and will contribute to y in the two succeeding years that z may purchase from y plr-139608-07 caveats except as expressly provided in the immediately preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination you must attach a copy of this letter to any_tax return to which it is relevant if you file your tax_return electronically you must attach a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney and declaration of representative on file in this office a copy of this letter is being sent to your authorized representatives michael j montemurro branch chief office of associate chief_counsel income_tax and accounting sincerely
